Citation Nr: 9917458	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-32 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a right wrist 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
January 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision by the RO which denied 
the veteran's claims seeking service connection for 
disabilities of the left ankle, back, and right wrist.

The file contains a copy of the transcript of the veteran's 
February 1999 hearing, conducted by the undersigned Member of 
the Board at the RO.  


FINDING OF FACT

The veteran's assertion that he has a left ankle disability, 
a back disability, and/or
a right wrist disability which are related to service is not 
supported by any medical evidence that would render the 
claims for service connection for those disabilities 
plausible under the law.


CONCLUSION OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a left ankle disability.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a back disability.  38 U.S.C.A. § 5107 
(West 1991).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a right wrist disability.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has essentially contended, with the support of 
his representative, that he injured his left ankle in basic 
training, that it did not heal properly, and that he now has 
a disability of the left ankle for which he began receiving 
treatment within the past several years.  In addition, he 
contends that he was involved in an accident while a 
passenger in a 21/2-ton military truck in Germany, in which he 
sustained injuries to his back and his right wrist, with the 
result that he now has disability in his back and right 
wrist.  In support of his claim, he has referred to 
photographic evidence that he had a cast on his right arm 
after the vehicular accident.

Regarding the veteran's appeal, the threshold question to be 
answered is whether he has presented well-grounded claims.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If he has not, the claims must fail and 
there is no further duty to assist in their development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals, prior 
to March 1, 1999) which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  See Elkins v. West, 12 
Vet.App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table), and Epps, supra.  "Although the claim need 
not be conclusive, the statute [38 U.S.C.A. § 5107] provides 
that [the claim] must be accompanied by evidence" in order 
to be considered well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  To establish 
a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1998).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The veteran's Pre-Induction Medical Examination, performed in 
June 1969, reported no history, complaints, or clinical 
findings indicating any abnormality of the left ankle, the 
back, or the right wrist.

A review of the service medical records on file, and 
additional service medical records submitted by the veteran, 
reveals that he was treated for a left ankle or foot problem 
in April 1970.  One record indicated that he was placed in a 
gel cast for an ankle sprain, while at the dispensary at Fort 
Ord.  A second April 1970 record noted that he was placed in 
a gel cast with heel pad, for a possible calcaneus fracture 
of the left heel.  An April 1970 physical profile worksheet 
indicated only that the veteran had an "injured leg" and 
would be restricted in physical activities for two weeks.  
Subsequently dated service records showed no further 
complaints regarding the left foot or ankle.  In addition, 
the service medical records contain no complaints or findings 
indicative of any in-service problems regarding the veteran's 
back or his right wrist.

The service medical records include a Report of Medical 
Examination for the purpose of separation from active 
service.  This report is undated, but it bears a notation 
that the veteran had completed 22 months' service, which 
would place it in December 1971 or January 1972.  The 
findings reported upon clinical evaluation were normal with 
regard to the upper extremities, the lower extremities, and 
the spine.  In addition, a DA Form 1811, Physical and Mental 
Status on Release from Active Service, dated on the date of 
the veteran's separation, indicates a normal physical profile 
for all body systems.

Post-service medical records show no complaints or findings 
related to the left ankle, the right wrist, or the back until 
1995, some 23 years after separation from service in 1972.  
Medical records from this period show cardiovascular 
problems, but provide no indication that the veteran had any 
orthopedic complaints.  It was not until a  report of medical 
examination for disability evaluation, dated in September 
1995, that the veteran reported complaints of pain in both 
arms and legs.  During an October 1995 general medical 
examination, the examiner noted an eight-year history of 
osteoarthritis affecting the arms and feet.  While the 
diagnosis included osteoarthritis, specific evaluation of the 
musculoskeletal system revealed that the veteran's functional 
effects were normal, that he had full range of motion, and 
that his feet - including mobility of ankles - were normal.

VA outpatient treatment records dated from June 1996 through 
October 1997 reveal that the veteran had treatment and 
physical therapy for varied complaints of chronic joint pain 
at locations throughout the body, including the right hand 
and arm, the left ankle, the low back, the thoracic spine, 
and the cervical spine.  The Board notes that, while 
objective findings regarding the left ankle and the right 
wrist included inconsistent notations of pain and limitation 
of motion, they did not reveal any specific disorder.  For 
the most part, the diagnoses during this period were vague 
descriptions such as multiple joint pain, chronic thoracic 
spine pain, low back pain, left foot pain, and neck and right 
arm pain.  The Board finds that none of these varied 
complaints or inconsistent findings has been shown by medical 
evidence to be related to any aspect of the veteran's period 
of service. 

We are aware that these records do contain objective evidence 
of a disorder of the lumbosacral spine, including X-ray 
evidence of a compression deformity, mild anterior wedging, 
unusually large osteophytes, and a shallow lumbar scoliosis 
convexity.  It is significant, however, that none of these 
records contains any medical opinion linking the onset of 
these spinal deformities to the veteran's military service 
more than two decades earlier.
 
On the foregoing record, it is the Board's conclusion that 
the veteran has not submitted a well-grounded claim with 
respect to his attempt to establish service connection for 
disability of the left ankle, the back, or the right wrist.  
Service medical records documented no complaints or findings 
indicative of a right wrist disorder or a low back disorder.  
While service medical records do show that the veteran 
injured his left ankle or heel during service in April 1970, 
there is no record showing that he had any subsequent left 
ankle problems during his remaining year and a half of 
service.   The complete lack of any evidence of orthopedic 
complaints or findings in both the veteran's report of 
examination prior to separation and his post-service medical 
records over the next 20-odd years indicates that he did not 
have a chronic problem with his left ankle, his back, or his 
right wrist at separation from service or for many years 
thereafter.  While records dated since 1995 have shown that 
the veteran has a disorder of the lumbosacral spine and that 
he was treated for pain in the right wrist and the left 
ankle, there is no indication in these records that any 
medical professional has linked the onset of the veteran's 
current complaints to any aspect of his period of service.   

In the absence of any competent medical opinion linking the 
veteran's current disorder of lumbosacral spine to service, 
and the lack of any such evidence tying his right wrist and 
left ankle complaints to any aspect of service, the veteran 
has failed to satisfy the requirements for a well-grounded 
claim for these disabilities, as set out in the judicial 
precedent in Caluza, supra, and as imposed by 38 U.S.C.A. 
§ 5107(a) (West 1991).  In view of this, there is no duty to 
assist the veteran further in the development of these 
claims, and the Board does not have jurisdiction to 
adjudicate them.  Boeck v. Brown, 6 Vet.App. 14 (1993), 
Grivois v. Brown, 6 Vet.App. 136 (1994).  As claims that are 
not well grounded do not present a question of fact or law 
over which the Board has jurisdiction, the claims for service 
connection for disabilities of the left ankle, the back, and 
the right wrist must be denied.

As to the veteran's personal belief that the claimed 
conditions are related to service, as indicated above, when 
the question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  The Board 
does not doubt the sincerity of the veteran's belief in the 
validity of his contentions, but he does not meet the burden 
of presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu, supra; Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit, supra.

The Board has also considered the veteran's assertion that 
photographic evidence depicting him with a cast on his right 
forearm and wrist, and showing a damaged vehicle and two men 
with bandages on their left ankles and feet, should verify 
that he was, indeed, injured in service.  The Board 
appreciates the sincerity and credibility of the veteran's 
contentions and, indeed, of his sworn testimony before the 
undersigned.  However, while the photographs may be 
consistent with the veteran's accounts of having sustained 
injuries during service, they are not sufficient to make his 
claims for service connection well grounded, since they do 
not establish chronicity or continuity of any residuals of 
the in-service injuries, nor do they provide medical evidence 
of a nexus between any current disorders and the veteran's 
period of active service.


ORDER

Service connection for a left ankle disability is denied.  

Service connection for a back disability is denied.

Service connection for a right wrist disability is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

